  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 1 of 9 Page ID #:333

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-10515JVS(AFMx)                                         Date   Feb. 24, 2021
 Title             Wixen Music Publishing, Inc. v. Triller, Inc. et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Defendant’s Motion to Dismiss

       Defendant Triller, Inc. (“Triller”) moved to dismiss Plaintiff Wixen Music
Publishing, Inc.’s (“Wixen”) complaint. Dkt. No. 22. Wixen opposed the motion. Dkt.
No. 25. Triller also filed a request for judicial notice (“RJN”). Dkt. No. 23. Wixen
opposed the request as well. Dkt. No. 24. Triller filed its reply, Dkt. No. 26, as well as a
reply to Wixen’s opposition to its RJN, Dkt. No. 27.

   For the following reasons, the Court GRANTS the motion. The Court also
GRANTS in part and DENIES in part Triller’s RJN. Wixen has 30 days to replead.

                                                    I. BACKGROUND

1.       Factual Background

     The following background is drawn from Wixen’s complaint. Dkt. No. 1
(“Compl.”).

       Wixen is a music publisher that has “the exclusive right to sign agreements, collect
royalties, receive monies, issue synchronization and other licenses, pay royalties, register
copyrights, and otherwise interact and assert rights on behalf of each copyright owner .
...” Compl. ¶ 3. It also describes itself as a publishing administrator and the exclusive
licensee and/or owner of thousands of musical compilations. Id. ¶ 13. Wixen filed suit
alleging copyright infringement against Triller. Id. ¶ 1. Triller is the operator of the
Triller App (“App”), a video-sharing social network app. Id. ¶ 14.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 2 of 9 Page ID #:334

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                  Date   Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

      Users of the App can make short videos (less than fifteen seconds) and synchronize
those videos with Triller’s library of music. Id. ¶ 15. Users may share their videos with
friends, via the App, or publicly. Id. ¶ 17.

       Wixen claims that many of the musical compositions within the music library have
not been licensed by Triller, and that Triller does not compensate the copyright owners.
Id. ¶ 19. Nonetheless, Triller catalogues the works, promotes them, and reproduces them.
Id. ¶ 20.

       Wixen also alleges that Triller was aware it had to negotiate licenses with Wixen
and other publishers – and has been criticized before for not doing so – and chose not to
do so. Id. ¶¶ 22-24. Wixen cites to Triller’s continued use of the works even after it
notified Triller of the copyrights. Id. ¶ 24.

       For these violations, Wixen brings two causes of action for direct copyright
infringement and contributory copyright infringement, and requests both actual damages
and statutory damages as well as injunctive and declaratory relief.

                                      II. LEGAL STANDARD

        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. A plaintiff must state “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). A claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a 12(b)(6) motion under Twombly, the Court must follow a two-
pronged approach. First, the Court must accept all well-pleaded factual allegations as
true, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Nor must the Court
“‘accept as true a legal conclusion couched as a factual allegation.’” Id. at 678-80
(quoting Twombly, 550 U.S. at 555). Second, assuming the veracity of well-pleaded
factual allegations, the Court must “determine whether they plausibly give rise to an
entitlement to relief.” Id. at 679. This determination is context-specific, requiring the
Court to draw on its experience and common sense, but there is no plausibility “where the
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 2 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 3 of 9 Page ID #:335

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                  Date   Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

                                         III. DISCUSSION

A.       Request for Judicial Notice

      Under Federal Rule of Evidence 201, the Court may take judicial notice of matters
of public record if the facts are not “subject to reasonable dispute.” Lee v. City of Los
Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); see Fed. R. Evid. 201(b).

       Because factual challenges have no bearing under Rule 12(b)(6), generally, the
Court may not consider material beyond the pleadings in ruling on a motion to dismiss.
Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001), overruled on other
grounds, Galbraith v. Cnty. of Santa Clara, 307 F. 3d 1119, 1125 (9th Cir. 2002). There
are, however, three exceptions to this rule that do not demand converting the motion to
dismiss into one for summary judgment. Lee, 250 F.3d at 688.

       First, pursuant to Federal Rule of Evidence 201, the Court may take judicial notice
of matters of public record, but it “cannot take judicial notice of disputed facts contained
in such public records.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th
Cir. 2018), cert. denied sub nom. Hagan v. Khoja, 139 S. Ct. 2615, 204 L. Ed. 2d 264
(2019) (citing Lee, 250 F.3d at 689); see Fed. R. Evid. 201(b).

      Second, the Court also may take judicial notice of documents attached to or
“properly submitted as part of the complaint.” Lee, 250 F.3d at 688.

        Third, if the documents are “not physically attached to the complaint,” they may
still be considered if the documents’ “authenticity . . . is not contested” and the
documents are necessarily relied upon by the complaint. Id.; United States v. Corinthian
Colleges, 655 F.3d 984, 998–99 (9th Cir. 2011). “However, if the document merely
creates a defense to the well-pled allegations in the complaint, then that document did not
necessarily form the basis of the complaint” and cannot be incorporated by reference.
Khoja, 899 F.3d at 1002.


CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 3 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 4 of 9 Page ID #:336

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                  Date   Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

         Triller requests that the Court take judicial notice of the following documents:

         1.      The First Amended Complaint in Wixen Music Publishing, Inc. v. Pandora
                 Media, Inc., et al., No. 2:19-cv-05278 SVW (Jcx) (C.D. Cal. Dec. 16, 2019,
                 Dkt. No. 26)
         2.      Copyright Office Records for (PA0001305520), 3 Things (PA0001993661),
                 Around My Way Freedom Ain’t Free (PA0001800663), Fever
                 (PA0001918263), Testify (PA0001197435), Your Time Has Come
                 (PA0001281044), Blame It On The Bossa Nova (No. EU0000748850),
                 Blitzkrieg Bop (No. EU0000832779), Mercedes Benz (No. EU0000226499),
                 and Santa Claus is Comin’ To Town (No. EP44455).

       Wixen opposes Triller’s request. Regarding Triller’s first request, i.e., of the First
Amended Complaint, Wixen claims that the Complaint is subject to varying
interpretations and thus should not be judicially noticed. Dkt. No. 24 at 2-3. It adds that
the second request does not contain judicially noticeable facts because “Wixen
vigorously counters that it holds the necessary rights to sue for infringement of the
copyrights of these works as their owner and/or exclusive licensee” and otherwise relies
on outdated and nonbinding precedent for support. Id. at 3-4.

       First, the Court DENIES Triller’s request as to the First Amended Complaint as
the Court need not take judicial notice of in district court documents. It will consider the
First Amended Complaint as necessary and in line with Ninth Circuit precedent. Wyatt
v. Terhune, 315 F.3d 1108, 1114 (9th Cir.2003) (citing M/V Am. Queen v. San Diego
Marine Constr. Corp., 708 F.2d 1483, 1491 (9th Cir. 1983)); Cal. ex rel. RoNo, LLC v.
Altus Fin. S.A., 344 F.3d 920, 931 (9th Cir. 2003);

       Second, the Court GRANTS Triller’s second request as to the copyright records.
These are documents that are attached to, or referenced in, the Complaint. Lee, 250 F.3d
at 688. Moreover, Copyright certificates are the type of documents that the court may
judicially notice under Rule 201(b)(2). See, e.g., Oroamerica Inc. v. D & W Jewelry Co.,
Inc., 2001 WL 537780, * 1, n. 4 (9th Cir. May 14, 2001) (Unpub. Disp.) (granting a
request that the court take judicial notice of a supplemental copyright registration
certificate); Metro Publishing, Ltd. v. San Jose Mercury News, 987 F.2d 637 (9th
Cir.1993) (taking judicial notice of trademarks registrations issued by the United States
Patent and Trademark Office); Vigil v. Walt Disney Co., 1995 WL 621832, * 1–2 (N.D.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 4 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 5 of 9 Page ID #:337

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                  Date   Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

Cal. Oct.16, 1995) (taking judicial notice of copyright registration certificates).

         Therefore, the Court DENIES in part and GRANTS in part Triller’s RJN.

B.       Motion to Dismiss

       Triller advances two arguments in its motion to dismiss. First, it claims that Wixen
has not plausibly alleged that it holds the exclusive rights under the relevant statute to
bring its claims. Dkt. No. 22 at 10-20. Second, it adds that Wixen’s failure to allege
critical facts as to time also independently warrants dismissal. Id. at 21-24.

      To allege copyright infringement, a plaintiff must show (1) ownership of the
allegedly infringed material and (2) demonstrate that the alleged infringer violated at least
one exclusive right granted to copyright holders under 17 U.S.C. § 106. See Baxter v.
MCA, Inc., 812 F.2d 421, 423 (9th Cir. 1987); 17 U.S.C. § 501(a).

        Regarding its first argument, Triller asserts that Wixen fails to demonstrate that it
is “an owner or exclusive licensee of the right” sought to be enforced under Section 106
of the Copyright Act. Dkt. No. 22 at 10 (citing Sybersound Records, Inc. v. UAV Corp.,
517 F.3d 1137, 1150 (9th Cir. 2008)). While Wixen calls itself an exclusive licensee
and/or owner in the complaint, Triller asserts that those allegations are conclusory and
even contradictory with other assertions that the songwriters themselves own the songs.
 Id. at 10-11 (citing Compl. ¶ 3, 12, 13, 30)). Wixen does not identify any songs for
which it is the copyright owner, instead proffering administrative tasks it may handle on
the owner’s behalf. Id. at 11-12. None of these administrative tasks plausibly suggest
that Wixen has any enforceable rights under section 106 as an “exclusive licensee” either.
Id. at 13. Wixen also does not plead – and likely does not qualify – as an exclusive
licensee given the high bar to be one. Id. at 14-15. Triller reasserts many of the same
claims in its reply, specifically that it does not allege that it holds any of the six specific
rights as defined in section 106 (and any rights that it does allege do not fall into those six
specific rights) and any attempts to do so fail under Twombly. Dkt. No. 26 at 2-9.

      Further, even if Wixen “could plausibly allege that it holds the exclusive right ‘to
authorize’ others to exercise certain Section 106 Rights, that would not be enough.” Dkt.
No. 22 at 16. Here, Triller analogizes Wixen to a “middle man” and claims that Wixen’s
agreements – absent any indication to the contrary – are more like employment
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 5 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 6 of 9 Page ID #:338

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                  Date   Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

agreements and less like exclusive copyright licensing agreements. Id. at 16-17. Neither
do any exceptions to that aforementioned rule help Wixen. Id. at 17-18 (citing Minden
Pictures, Inc. V. John Wiley & Sons, Inc., 795 F.3d 997 (9th Cir. 2015)). Any attempts
by Wixen to analogize this situation to that of Minden are misplaced, as well. Dkt. No.
26 at 9-13.

       Triller’s second argument focuses on Wixen’s purportedly deficient complaint,
specifically “Wixen has not alleged when the songs in dispute were created, when Wixen
purported to acquire rights in those songs, or when the alleged infringement occurred.”
Dkt. No. 22 at 21. Because it has not pleaded when the songs were created, it is unclear
whether the Copyright Act of 1909 or 1976 would apply. Id. at 21-22. Further, “Wixen
must plausibly allege that its clients had retained Wixen—and that, in so doing, they
conveyed to Wixen an exclusive right under section 106–by the time those clients’ songs
were allegedly infringed.” Id. at 23. Finally, Wixen may not sue for the alleged
infringement of songs that occurred more than three years ago, owing to a three-year
statute of limitations under the Copyright Act of 1976. Id. at 23-24.

       In response, Wixen asserts that it has a statutory right to sue for infringement for
the six enumerated exclusive rights in a copyright, Section 106 protects the ability “to do
and authorize” those acts. Dkt. No. 25 at 5 (citing 17 U.S.C. § 106). This would include
synchronization rights, which it alleges Triller violated here. Id. (citing Leadsinger, Inc.
v. BMG Music Pub., 512 F.3d 522, 527 (9th Cir. 2008)). Wixen also argues that the
exclusive rights it holds as the exclusive licensee and/or owner of the musical
compositions, including the rights to sign agreements, collect royalties, receive monies,
issue synchronization and other licenses, pay royalties, register copyrights, and otherwise
interact and assert rights on behalf of each copyright owner, satisfy the requirements of
the Act. Id. at 6-7 (citing Compl. ¶¶ 3, 13). Synchronizaton rights, it adds, are part of the
right of reproduction. Id. at 7. That Wixen is only an administrator of the songs and
represents the songwriters as a licensing agent likewise does not eliminate Wixen’s
statutory right to sue for infringement. Id. at 10-12 (citing Minden, 793 F.3d 997).

       Elsewhere, Wixen asserts that Triller’s claims, i.e., that Wixen “does not (1)
specify when it acquired the rights in the works; (2) attach its licensing agreements to the
Complaint or include in the Complaint quotes from the agreements; nor (3) allege that its
licensing agreements are written agreements” are false requirements not present in any
pleading requirements for violations of the Act. Id. at 9-10.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 6 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 7 of 9 Page ID #:339

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                  Date   Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

        Finally, Wixen argues that whether the 1976 or 1909 Act apply is inconsequential.
First, it claims that the case on which Triller relies – Nafal v. Carter, 540 F. Supp. 2d
1128 (C.D. Cal. 2007) – was appealed to the Ninth Circuit, and the Ninth Circuit decided
the case without deciding which Act applied. Id. at 19-20. Second, Wixen cites to a
number of cases from within the Circuit where the Ninth Circuit has applied the 1976 Act
to pre–1978 works, and that courts instead look to the 1909 Act to determine authorship
of works created before 1978 only. Id. at 27-28

       The Court agrees with Triller. Wixen filed suit alleging violations of the
Copyright Act of 1976, but it is not clear from the Complaint whether the 1976 Act or the
Copyright Act of 1909 applies. Without any clarification on when the songs (spanning
eight pages) were created, Wixen’s Complaint fails because Wixen may lack standing to
sue for the reasons discussed below.

       Under the 1909 Act, copyrights were “incapable of assignment in parts,” and
therefore, an assignment included “the totality of rights commanded by copyright.” 3
Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 10.01[A] (2020)
(Nimmer & Nimmer). This “doctrine of indivisibility created many problems for
copyright licensees, including the licensee’s lack of standing to bring an infringement
action and the exclusive licensee's inability to register his license.” Gardner v. Nikke,
Inc., 279 F.3d 774, 777-78 (9th Cir. 2002). Therefore, under the 1909 Act, “an exclusive
licensee may not alone maintain an infringement action, he may do so, however, if he
joins the copyright owner and may even join the owner as an involuntary party.” Cable
Vision, Inc. v. KUTV, Inc., 335 F.2d 348 (9th Cir. 1964).

       Under the 1976 Act, however, an exclusive licensee may proceed with a copyright
infringement lawsuit even without the licensor’s presence. See 3 Nimmer & Nimmer,
supra, § 12.02[B] (“It is no longer necessary for an exclusive licensee to join his licensor
as a party to the action. As the owner of ‘an exclusive right under a copyright,’ an
exclusive licensee is ‘entitled ... to institute an action for any infringement of that
particular right committed while he or she is the owner of it.’ ”) (footnotes and citations
omitted).


     Numerous courts and circuits have found that “[a]ny rights or remedies under the
1909 Copyright Act are superseded by the rights and remedies under the current
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 7 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 8 of 9 Page ID #:340

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                  Date   Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

Copyright Act with respect to causes of action arising on or after January 1, 1978. This is
true even as regards to works that first became the subject of copyright before 1978 under
the 1909 Act.” 1 Nimmer & Nimmer, supra, § 1.20.

       However, the Ninth Circuit has “erroneously” looked to 1909 Act to determine the
rights and remedies available to the owner and/or exclusive licensee of a copyright. 1
Nimmer & Nimmer, supra, § 1.01[D] n.309. Regardless of how erroneous that approach
may be, it is binding within the Circuit.

       Therefore, like the Court in Nafal, regardless of whether this Court believes a
treatise, i.e., Nimmer & Nimmer, or other courts and circuits to be persuasive, it is bound
to follow the Ninth Circuit precedent that “the rights afforded to copyrights created and
published before 1978 are governed solely by the 1909 Act.” Nafal, 540 F. Supp. 2d at
1138 (referencing Lone Ranger Television, Inc. v. Program Radio Corp., 740 F.2d 718
(9th Cir. 1984); Dolman v. Agee, 157 F.3d 708, 712 n. 1 (9th Cir.1998)); see also
Universal Music-MGB NA LLC v. Quantum Music Works, Inc., No.
CV163397FMOAJWX, 2017 WL 2350936, at *3 (C.D. Cal. May 30, 2017), judgment
entered sub nom. Universal Music-MGP NA LLC v. Quantum Music Works, Inc., No.
CV163397FMOAJWX, 2017 WL 2345637 (C.D. Cal. May 30, 2017), and judgment
vacated on reconsideration sub nom. Universal Music v. Quantum Music Works, Inc.,
No. CV163397FMOAJWX, 2017 WL 8231044 (C.D. Cal. Aug. 17, 2017) (vacating
judgment and dismissing the complaint with leave to amend).

       The Court also finds Wixen’s reliance on other Ninth Circuit case law – evidently
evincing a general reliance on the 1976 Act – misplaced. Halicki Films, LLC v.
Sanderson Sales & Marketing considered 17 U.S.C. § 505 for the determination of
attorneys’ fees, not the “rights and remedies” at issue here. 547 F.3d 1213, 1230 (9th
Cir. 2008). Magnuson v. Video Yesteryear likewise does not provide any clarity on how
the Ninth Circuit would view partial licensing, i.e., transferring some but not all of the
rights associated with a copyright. 85 F.3d 1424, 1427 (9th Cir. 1996) (considering the
application of the 1976 and 1909 Acts for the purpose of determining whether an oral
transfer or grant is a valid method of transfer of the copyright). Twentieth Century Fox
Film Corp. v. Entertainment Distribution likewise does not speak to the dispute at issue
here, whether the 1909 Act or 1976 Act applies in instances of partial transfer. 429 F.3d
869, 877 (9th Cir. 2005), abrogated by Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct.
873 (2019).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 8 of 9
  Case 2:20-cv-10515-JVS-AFM Document 33 Filed 02/24/21 Page 9 of 9 Page ID #:341

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10515JVS(AFMx)                                           Date     Feb. 24, 2021
 Title          Wixen Music Publishing, Inc. v. Triller, Inc. et al

       Put simply, while it is clear that the 1909 Act would govern when the ownership of
a work is at issue, the cases upon which Wixen relies do not demonstrate that courts may
look to the 1976 Act in these instances to determine the “rights and remedies” afforded to
those owners.

      Because certain works may be governed by the 1909 Act and others by the 1976
Act and the Court – from the face of the Complaint – cannot determine which works are
governed by which Act, the Court GRANTS the motion, with leave to amend. The Court
does not consider any other arguments raised by either party in doing so.

                                         IV. CONCLUSION

      For the foregoing reasons, the Court GRANTS the motion. Wixen has 30 days to
replead.


                 IT IS SO ORDERED.




                                                                                               :        0

                                                        Initials of Preparer      lmb




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                    Page 9 of 9
